Case: 18-10735      Document: 00514863239         Page: 1    Date Filed: 03/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-10735                             FILED
                                  Summary Calendar                       March 7, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
CAROL M. KAM,

              Plaintiff - Appellant

v.

DALLAS COUNTY; STATE OF TEXAS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:18-CV-378


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Carol M. Kam appeals the district court’s dismissal
of her claims for lack of subject matter jurisdiction. We affirm.
                                             I.
       In the proceedings below, Kam brought a pro se action in federal district
court against the State of Texas and Dallas County upon the conclusion of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10735     Document: 00514863239     Page: 2   Date Filed: 03/07/2019



                                  No. 18-10735
extended probate litigation involving two will contest suits arising from the
deaths of her brother and father. The first will contest suit, as to Kam’s
brother’s amended trust, resulted in a judgment against Kam. The probate
court also found her in violation of the “no contest” provision in her brother’s
trust, resulting in revocation of her benefits, i.e., her $10,000 inheritance. She
was further assessed with over $226,000 in attorney’s fees and costs. The
second will contest suit, as to Kam’s father’s will, resulted in a judgment in her
favor with an award of costs.
      The relief Kam sought in the federal district court included: (1) a retrial
of the first will contest suit to remove the “malicious judgment” entered against
her; (2) her $10,000 inheritance; and (3) reimbursement of all litigation
expenses she had incurred to date. Because granting relief would require the
district court to reverse the state court judgment entered in one of the will
contest suits, the district court found that it was divested of jurisdiction under
the Rooker-Feldman doctrine and dismissed Kam’s claims with prejudice.
                                       II.
      We review the district court’s application of the Rooker–Feldman de
novo. See Ill. Cent. R.R. Co. v. Guy, 682 F.3d 381, 390 (5th Cir. 2012).
                                       III.
      “[The Rooker-Feldman] doctrine directs that federal district courts lack
jurisdiction to entertain collateral attacks on state court judgments.” See
Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994). “Further, in
addition to the precise claims presented to the state court, Rooker–Feldman
prohibits federal court review of claims that are ‘inextricably intertwined’ with
a state court decision.” Burciaga v. Deutsche Bank Nat’l Trust Co., 871 F.3d
380, 384–85 (5th Cir. 2017) (quoting Dist. Ct. of Columbia Appeals v. Feldman,
460 U.S. 462, 486–87 (1983)).


                                        2
     Case: 18-10735       Document: 00514863239         Page: 3     Date Filed: 03/07/2019



                                       No. 18-10735
       On appeal, Kam argues that the State of Texas and Dallas County: (1)
failed to provide her with an unbiased tribunal; (2) failed to provide her with
proper jurisdictional notice and authority; (3) failed to allow her to depose
certain witnesses; (4) failed to allow her to provide opposing evidence; (5) failed
to provide her with a judgment based on the evidence presented; (6) failed to
provide her with findings of fact and reasons for judgment; (7) “failed to
address the improper use of the trial court as revenge”; and (8) permitted the
court system to be used in a malicious manner that deprived her of her
inheritance and placed an unfair financial burden on her.
       We agree with the district court that the claims Kam presents and the
relief she seeks would require reversal of one of the state court judgments in
the proceedings below—the judgment in the first will contest suit.
Consequently, we are barred from reviewing Kam’s claims and find no
reversible error in the district court’s conclusion that the Rooker-Feldman
doctrine deprived it of jurisdiction to hear Kam’s claims. 1 See Liedtke, 18 F.3d
at 317; see also Burciaga, 871 F.3d at 384–85 (observing that federal courts are
prohibited from reviewing “claims that are ‘inextricably intertwined’ with a
state court decision”).
                                             IV.
       The district court’s judgment dismissing Kam’s claims is affirmed.




       1  To the extent, if any, that Kam appeals the district court’s denial of her motion to
amend her complaint, we hold that the district court did not err in doing so on grounds of
futility in that all of Kam’s proposed amendments were also “inextricably intertwined” with
the prior state court judgment. See Burciaga, 871 F.3d at 384–85.
                                              3